CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 1 of 8




                         Exhibit B
     CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 2 of 8




                      CHESTNUT CAMBRONNE FIRM RESUME

       For over 50 years, Chestnut Cambronne PA has been representing clients in class
action litigation both in the Twin Cities area and at a national level. Since its inception,
Chestnut Cambronne has been engaged in complex litigation throughout the country
and has successfully both prosecuted and defended class litigation addressing
substantive legal questions in the fields of data security breaches, securities, ERISA,
banking, antitrust, and consumer protection law. Representative class action cases in
which the firm and its members have been involved with over the past several years
include:

       Walker v. Nautilus, Inc., No. 20-cv-3414-EAS-EPD (S.D. Ohio). A pending
       consumer protection class action against Nautilus, Inc. alleging Defendant
       materially misrepresented the horsepower produced by the electric motors in its
       treadmills. Chestnut Cambronne currently serves as Plaintiffs’ counsel.

       Alicia Schaeffer v. Life Time Fitness, Inc. et al., No. 20-cv-1407-PJS-HB (D. Minn.). A
       pending class action on behalf of a putative class of group fitness instructors
       against Life Time Fitness, Inc. alleging Defendants refused to compensate
       Plaintiff and class members for work performed for their employer’s benefit.
       Chestnut Cambronne currently serves as Plaintiffs’ counsel.

       In re WaWa, Inc. Data Security Litig., No. 19-cv-6019-GEKP (E.D. Pa.). A pending
       class action on behalf of a putative class of financial institutions against WaWa,
       Inc. alleging negligence and other claims in a data security breach. Bryan L.
       Bleichner serves on the Financial Institution Track Defendant Discovery and ESI
       Committee

       Teeda Barclay v. Icon Health & Fitness, Inc., et al., No. 19-cv-02970-ECT-DTS (D.
       Minn.). A pending consumer protection class action against Icon Health &
       Fitness and NordicTrack alleging Defendants materially misrepresented the
       horsepower produced by the electric motors in its treadmills. Chestnut
       Cambronne currently serves as Plaintiffs’ counsel.


                                              1
CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 3 of 8




 In re Resideo Technologies, Inc. Securities Litig., No. 19-cv-02863-WMW-KMM (D.
 Minn.). A pending shareholder class action against Resideo and its directors and
 officers for failing to disclose material information about its spin-off from
 Honeywell. Chestnut Cambronne serves as liaison counsel on this matter.

 Village Bank v. Caribou Coffee Co., et al., No. 19-cv-01640-JNE-HB (D. Minn.). A
 pending class action on behalf of a putative class of financial institutions against
 Caribou Coffee Company alleging negligence and other claims in a data security
 breach. Chestnut Cambronne currently serves as Plaintiff’s Counsel.

 Kenneth Peterson v. JBS USA Food Company Holdings, et al., No. 19-cv-1129-JRT-HB
 (D. Minn.). A pending class action on behalf of a putative class of indirect
 purchasers against beef product producers alleging claims of price fixing.
 Chestnut Cambronne served as Plaintiffs’ Counsel.

 In re: FedLoan Student Loan Servicing Litigation, No. 2:18-md-02833-CDJ (E.D. Pa.).
 A pending class action on behalf of a putative class of student loan borrowers
 against FedLoan Servicing / Pennsylvania Higher Education Assistance Agency
 alleging consumer fraud violations and other claims. Bryan L. Bleichner was
 court appointed to the Executive Committee.

 ASEA/AFSCME Local 52 Health Benefits Trust v. St. Jude Medical, LLC, et al., No. 18-
 cv-02124-DSD-HB (D. Minn.). A class action on behalf of a putative class of third
 party health benefits payors against St. Jude Medical and Abbott Laboratories
 alleging product liability and other claims. Chestnut Cambronne served as
 Plaintiffs’ Counsel.

 In Re Pork Antitrust Litigation, No. 18-cv-1776-JRT-HB (D. Minn,). A pending
 class action on behalf of a putative class of direct purchasers against pork
 product producers alleging claims of price fixing. Chestnut Cambronne
 currently serves as Plaintiffs’ Counsel.

 James Bruner, et al. v. Polaris Industries Inc. et al., No. 18-cv-00939-WMW-DTS (D.
 Minn.). A pending class action on behalf of a putative class of consumers against
 Polaris Industries alleging product liability claims. Chestnut Cambronne was
 court appointed as Plaintiffs’ Liaison Counsel.

 In re: Equifax, Inc., Customer Data Security Breach Litigation, No. 17-md-2800-TWT
 (N.D. Ga.). A pending class action on behalf of a putative class of financial
                                      2
CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 4 of 8




 institutions against Equifax alleging negligence and other claims in a data
 security breach. Bryan L. Bleichner was court appointed to the Financial
 Institution Plaintiffs’ Steering Committee.

 Marie Travis v. Navient Corp. et al., No. 17-cv-04885-JFB-GRB (E.D.N.Y.). A
 pending class action on behalf of a putative class of student loan borrowers
 against Navient Corp. alleging consumer fraud act violations and other claims.
 Bryan L. Bleichner serves as Plaintiffs’ Counsel.

 Midwest Am. Fed. Credit Union v. Arby’s Rest. Grp. Inc., No. 17-cv-00514-AT (N.D.
 Ga.). A pending class action on behalf of a putative class of financial institutions
 against Arby’s alleging negligence and other claims in a data security breach.
 Bryan L. Bleichner was appointed to the Interim Plaintiffs’ Executive Committee.

 Bellwether Community Credit Union v. Chipotle Mexican Grill, Inc., No. 17-cv-1102
 (D. Colo.). A settled class action on behalf of a putative class of financial
 institutions against Chipotle alleging negligence and other claims in a data
 security breach. Bryan L. Bleichner was court appointed to Chair of the
 Executive Committee.

 First Choice Fed. Credit Union et al. v. The Wendy’s Company et al., No. 2:16-cv-00506
 (W.D. Pa.). An ongoing class action on behalf of a putative class of financial
 institutions against Wendy’s alleging negligence and other claims in a data
 security breach. Bryan L. Bleichner was court appointed to the Executive
 Committee.

 Gordon v. Amadeus IT Group, S.A., No. 1:15-cv-05457 (S.D.N.Y. July 14, 2015). An
 ongoing putative class action alleging collusion and anticompetitive behavior
 among the companies that provide the systems used by travel agents to link to
 airline flight and fare information known as global distribution systems (GDS).
 Chestnut Cambronne serves as Plaintiffs’ Counsel in this litigation.

 In re: Anthem, Inc. Data Breach Litigation, No. 5:15-md-02617 (LHK) (N.D. Cal.
 March 13, 2015). A settled class action against Anthem alleging negligence and
 other claims in a data security breach affecting in excess of 80 million consumers.
 Chestnut Cambronne serves as Plaintiffs’ Counsel in the litigation.

 Gassoway v. Benchmark Energy Transport Services, Inc., (S.D. Tex. February 23,
 2015). A certified and settled class action case alleging Benchmark Energy
 Transport Services deducted and withheld an undisclosed surcharge from
                                       3
CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 5 of 8




 trucking owner-operators in violation of Federal Regulations.                 Chestnut
 Cambronne serves as co-lead counsel for the certified class.

 In re: The Home Depot, Inc., Customer Data Security Breach Litigation, No. 1:14-md-
 02583 (TWT) (N.D. Ga.). This is an ongoing putative class action against The
 Home Depot alleging negligence and other claims in a data security breach
 affecting 56 million consumers and tens of thousands of financial institutions.
 Bryan L. Bleichner was court appointed to the Financial Institution Plaintiffs’
 Steering Committee.

 In re: Target Corporation Customer Data Security Breach Litigation, No. 0:14-md-
 02522 (PAM/JJK) (D. Minn. December 26, 2013). This is a settled class action
 against Target Corporation alleging negligence and violations of the Minnesota
 Plastic Card Security Act in a data security breach affecting 70 million consumers
 and tens of thousands of financial institutions. Chestnut Cambronne served as
 Co-Lead Counsel for the Financial Institution Class and Coordinating Lead
 Counsel for Plaintiffs.

 Christian v. National Hockey League, No. 0:14-md-02551 (SRN/JSM) (D. Minn. April
 15, 2014) This is a settled putative class action against the National Hockey
 League (NHL) alleging that the NHL ignored the known risks of concussive
 injures and failed to safeguard its players. Chestnut Cambronne was court
 appointed to the Plaintiffs’ Executive Committee.

 Puerta v. Tile Shop Holdings, Inc., No. 0:14-cv-00786 (ADM/TNL) (D. Minn. March
 21, 2014). A settled shareholder class action against Tile Shop Holdings and its
 directors and officers for failing to disclose material information about a supplier
 relationship. Chestnut Cambronne served as liaison counsel on this matter.

 In re: Domestic Drywall Antitrust Litig., No. 2:13-md-2437; 939 F. Supp. 2d 1371
 (E.D. Pa. 2013). This is an ongoing antitrust putative class action against domestic
 manufacturers of drywall alleging price-fixing. Chestnut Cambronne is acting as
 plaintiffs’ counsel in this matter.

 Lucas v. SCANA Energy Marketing, Inc., No. 1:12-cv-02356 (SCJ) (N.D. Ga. Feb. 8,
 2013. A settled consumer protection class action in which Chestnut Cambronne
 served as co-lead counsel.

 In re: Imprelis Herbicide Mktg., Sales Practices and Products Liability Litig., No. 2:11-
 md-02284 (GP) (E.D. Pa. Oct. 20, 2011). This is a settled products liability class
                                         4
CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 6 of 8




 action against the manufacturer of Imprelis Herbicide, DuPont. The class has
 recovered over $378 million to date.

 Minneapolis Firefighters’ Relief Ass’n v. Medtronic, Inc, No. 08-6324 (PAM/AJB) (D.
 Minn. 2009); 618 F. Supp. 1016 (D. Minn. 2009); 278 F.R.D. 454 (D. Minn. 2011).
 This is a settled securities fraud class action in which Chestnut Cambronne was
 lead and liaison counsel. The class recovered $80 million.

 In re: American Express Anti-Steering Rules Antitrust Litig. (No. II), MDL No. 2221,
 764 F. Supp. 2d 1343 (E.D.N.Y. 2010). This is a settled class action alleging that
 Defendant American Express’ policies prohibiting merchants from offering
 customers incentives to use a particular card or type of payment violated
 antitrust laws. The case is currently under appellate review before the United
 States Court of Appeals for the Second Circuit.

 Mooney v. Allianz Life Ins. Co. of North America, No. 06-545 (ADM/FLN); 2010 WL
 419962 (D. Minn. Jan. 29, 2010). This was a certified class action in which
 Chestnut Cambronne was co-lead counsel seeking damages of $2 billion. After a
 three-week trial, the jury concluded Allianz made false and misleading
 statements intentionally in violation of the statue, but did not award damages.

 In re United Healthcare, Inc. Shareholder Derivative Litig., 631 F.3d 913 (8th Cir. 2011),
 affirming 631 F. Supp. 2d 1151 (D. Minn. 2009). This is a settled shareholder
 derivative case involving the backdating of stock options. Chestnut Cambronne
 served as lead counsel and recovered on behalf of the company a settlement
 valued at $922 million. Today, it remains the largest recovery in a shareholder
 derivative case in United States history.

 San Francisco Health Plan v. McKesson Corp., No. 1:08-cv-10843 (D. Mass. May 20,
 2008). A settled RICO and Clayton Act class action challenging the pricing of
 pharmaceutical drugs. The class recovered $82 million. Chestnut Cambronne
 represented Plaintiff Anoka County.

 In re MoneyGram Int’l, Inc. Securities Litig., No. 08-cv-883 (DSD/JJG) (D. Minn. July
 22, 2008); 626 F. Supp. 2d 947 (D. Minn. 2009). This is a settled securities fraud
 class action in which Chestnut Cambronne was co-lead counsel and recovered
 $80 million for the class.

 Avritt v. Reliastar Life Ins. Co., No. 0:07-cv-01817 (JNE/JJG) (D. Minn. April 9,
 2007). This is a settled class action that alleged Defendant defrauded consumers
                                         5
CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 7 of 8




 in the sale of its Fixed Annuities. Chestnut Cambronne served as local counsel
 and recovered $31 million for the class.

 In re: Air Cargo Shipping Services Antitrust Litig., No. 1:06-md-01775 (JG/VVP)
 (E.D.N.Y. June 27, 2006). This is a partially settled class action alleging a price-
 fixing conspiracy by dozens of international air cargo carriers. To date over $500
 million has been recovered for the class.

 In re: Payment Card Interchange Fee and Merchant Discount Antitrust Litig., MDL
 No. 1720, 398 F. Supp. 2d 1356 (E.D.N.Y. 2005). A settled class action alleging
 that the rules Defendants Visa and MasterCard impose upon merchants violate
 antitrust laws. The case is currently on appeal before the United States Court of
 Appeals for the Second Circuit. The current settlement value is in excess of $7.25
 billion.

 In re Xcel Energy, Inc. Sec, Derivative & “ERISA” Litig, 364 F. Supp. 980, 995-996
 (D. Minn. 2005); In re Xcel Energy Securities, Derivative & “ERISA” Litigation, 286 F.
 Supp. 2d 1047 (D. Minn. 2003). This was a securities fraud class action in which
 Chestnut Cambronne was co-lead counsel. The class recovered $80 million.

 Cooper v. Miller, Johnson, Steichen & Kinnard, No. 0:02-cv-01236 (RHK/AJB) (D.
 Minn. June 5, 2002) This is a settled securities fraud class action in which
 Chestnut Cambronne served as lead counsel. The class recovered $5.6 million.

 In Re E.W. Blanch Holdings, Inc. Securities Litig., No. 0:01-cv-00258 (JNE/JGL) (D.
 Minn. Feb. 12, 2001) This is a settled securities fraud class action in which
 Chestnut Cambronne served as lead counsel. The class recovered $20 million.

 In re Blue Cross Subscriber Litig., No. 19-C3-98-7780 (Minn. Dist. Ct. 1st Dist.) This
 was a consumer protection class action on behalf of Blue Cross subscribers. Over
 $41 million was recovered for Blue Cross policy holders. Chestnut Cambronne
 served as lead counsel.

 Alford v. Mego Mortgage Home Loan Owner Trust 1997-1; Mazur v. Empire Funding
 Home Loan Owner Trust 1997-1; and Banks, et al. v. FirstPlus Home Loan Trust 1996-
 2 (Minn. Dist. Ct. 4th Dist.). These are settled consumer-lending cases in which
 Chestnut Cambronne acted as co-lead counsel.




                                       6
     CASE 0:20-cv-01319-JRT-HB Document 29-2 Filed 07/17/20 Page 8 of 8




         Chestnut Cambronne also has experience successfully defending class litigation.

See, e.g., In re K-Tel, 300 F.3d 881 (8th Cir. 2002); Wylde v. Champps of New Brighton, No.

10-cv-4953 (ADM/JJK) (D. Minn. 2011); Johnson v. BP America, Inc. No. 12-cv-00417

(RHK/JSM) (D. Minn. 2012).

         Not only do the results obtained in the above cases attest to the skill and

competence of Chestnut Cambronne lawyers in shareholder litigation, various courts

have publicly commended Chestnut Cambronne for its efforts:

               Plaintiffs’ co-lead counsel have significant experience in
               representing shareholders and shareholder classes in federal
               securities actions around the country and in this district in
               particular.    Counsel-both the lawyers representing lead
               plaintiffs and defendants-conducted themselves in an
               exemplary manner. … Thus, the effort of counsel in efficiently
               bringing this case to fair, reasonable and adequate resolution is
               the best indicator of the experience and ability of the attorneys
               involved, and this factor supports the court’s award of 25%.

In re Xcel Energy, Inc. Sec, Derivative & “ERISA” Litig, 364 F. Supp. 980, 995 (D. Minn.

2005).




                                             7
